       Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION


FRESHUB, INC., a Delaware Corporation, and    )
FRESHUB, LTD., an Israeli Limited Liability   )   Case No. 1:19-cv-00885-ADA
Company,                                      )
                                              )
                    Plaintiffs,               )
      vs.                                     )
                                              )
AMAZON.COM, INC., a Delaware                  )
Corporation, AMAZON DIGITAL SERVICES,         )
LLC, a Delaware Limited Liability Company,    )
PRIME NOW, LLC, a Delaware Limited            )
Liability Company, and WHOLE FOODS            )
MARKET SERVICES, INC., a Delaware             )
Corporation,                                  )
                                              )
                    Defendants.               )

                  JOINT CLAIM CONSTRUCTION STATEMENT
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 2 of 18




        Pursuant to the Court’s Order Governing Proceedings (Dkt. No. 40), Plaintiffs Freshub,

Inc. and Freshub, Ltd. (collectively, “Freshub”) and Defendants Amazon.com, Inc., Amazon

Digital Services, LLC, Prime Now, LLC, and Whole Foods Market Services, Inc. (collectively,

“Defendants”) submit this Joint Claim Construction Statement. The claim terms identified

below are found in U.S. Patent No. 9,908,153 (the “’153 Patent”); U.S. Patent No. 10,239,094

(the “’094 Patent”); U.S. Patent No. 10,232,408 (the “’408 Patent”); and U.S. Patent No.

10,213,810 (the “’810 Patent”) (collectively, “Asserted Patents”).

I.      AGREED CONSTRUCTIONS AND REQUEST FOR DETERMINATION AS
        PART OF MARKMAN PROCESS

        Claim Terms                 Asserted Patent(s) and               Agreed Construction
                                       Asserted Claim(s)
increase recognition accuracy    ’153 Patent, Cl. 9                  improve the likelihood of
                                                                     correctly identifying the item
                                 ’810 Patent, Cls. 5, 6

                                 ’408 Patent, Cls. 5, 6



II.     DISPUTED CLAIM TERMS

                                 “Placing More Weight on Words”
        Claim Terms                      Freshub’s Position           Defendants’ Position
placing more weight on words       assigning weight to words      Indefinite pursuant to § 112, ¶
                                   based on user’s preferences,   2
(’153 Patent, Cl. 9; ’094          the type of item in the spoken
Patent, Cl. 21; ’810 Patent, Cls. order, or the user’s purchase
5, 6; ’408 Patent, Cls. 5, 6)      history




                                                1
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 3 of 18




                             Claim 20 of the ‘’094 Patent
          Claim Terms             Freshub’s Position            Defendants’ Position
the first system             Definite                       Indefinite Under § 112, ¶ 2

(’094 Patent, Cl. 20)
the first computer system    Definite                       Indefinite Under § 112, ¶ 2

(’094 Patent, Cl. 20)
the second computer system   Definite                       Indefinite Under § 112, ¶ 2

(’094 Patent, Cl. 20)




                                          2
          Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 4 of 18




                                      Instructions Elements12
         Claim Terms                     Freshub’s Position                 Defendants’ Position
instructions that when             Non-transitory memory storing       Indefinite; Indefinite; subject
executed by the second             computer instructions provides      to § 112, ¶ 6
computer cause the computer        sufficient structure, thus the
system to perform operations       presumption against                 Function: “translate at least a
comprising:                        application of § 112, ¶ 6 is not    portion of the digitized order to
...                                overcome                            text”

    translate at least a portion   Alternatively, if found subject     No structure
    of the digitized order to      to § 112, ¶ 6:
    text
                                   Function: translate at least a
(’153 Patent, Cl. 1)               portion of the digitized order to
                                   text

                                   Structure: the computer system
                                   programmed to perform one or
                                   more of the algorithms
                                   disclosed at Dkt. No. 27-2
                                   (’153 Patent) at 8:36-38,
                                   14:12-15, 14:15-17, or the step
                                   of 806 disclosed at Fig. 8.




1
  Defendants object to Freshub’s inclusion of any alternative positions for these terms and
specifically to Freshub’s belated identification of functions and structures, which it did not do
until its Responsive Claim Construction Brief, in violation of the Order Governing Proceedings,
D.I. 40, at 7 (setting forth schedule for exchanging positions on claim constructions). Further,
Defendants object to the arguments Freshub insisted on including in this joint submission
including its post-briefing arguments regarding the purported completeness of terms identified
by defendants for construction and the purported legal standards governing application of § 112,
¶ 6.
2
  Freshub objects to Defendants’ selective omission of claim language, which renders the claim
language identified in this chart incomplete. First, Defendants omit “non-transitory memory that
stores” the instructions referred to for all claims in this chart. Second, Defendants omit the claim
language “use the text, translated from the digitized order, to” for the identification element of
Claim 1 of the ‘810 Patent. Third, Defendants omit the claim language “based at least in part on
the identified match of the text translated from the digitized order to the text description stored in
a database” for the identification element of Claim 1 of the ‘408 Patent. Fourth, Defendants omit
the claim language “based at least in part on the unique product identifier associated with the text
description matched to the text translated from the digitized voice communication” for the
identification element of Claim 30 of the ‘408 Patent. The claim elements at issue should be
considered in their entirety.
                                                  3
          Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 5 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position               Defendants’ Position
instructions that when            Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the second            computer instructions provides
computer cause the computer       sufficient structure, thus the     Function: “identify an item
system to perform operations      presumption against                corresponding to the text”
comprising:                       application of § 112, ¶ 6 is not
...                               overcome                           No structure

   identify an item               Alternatively, if found subject
   corresponding to the text      to § 112, ¶ 6:

(’153 Patent, Cl. 1)              Function: identify an item
                                  corresponding to the text

                                  Structure: the computer system
                                  programmed to perform one or
                                  more of the algorithms
                                  disclosed at Dkt. No. 27-2
                                  (’153 Patent) 8:47-49, 8:56-59,
                                  8:65-9:1, or 14:32-34.
instructions that when            Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the first computer    computer instructions provides
cause the first system to         sufficient structure, thus the     Function: “translate at least a
perform operations                presumption against                portion of the digitized spoken
comprising:                       application of § 112, ¶ 6 is not   order to text”
...                               overcome
                                                                     No structure
   translate at least a portion   Alternatively, if found subject
   of the digitized spoken        to § 112, ¶ 6:
   order to text
                                  Function: translate at least a
(’094 Patent, Cl. 20)             portion of the digitized spoken
                                  order to text

                                  Corresponding Structure: the
                                  first computer system
                                  programmed to perform one or
                                  more of the algorithms
                                  disclosed at Dkt. No. 27-6
                                  (’094 Patent) at 8:36-38,
                                  14:21-24, 14:24-26, or the step
                                  of 806 disclosed at Fig. 8.




                                                 4
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 6 of 18




                                    Instructions Elements12
         Claim Terms                   Freshub’s Position               Defendants’ Position
instructions that when           Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the first computer   computer instructions provides
cause the first system to        sufficient structure, thus the     Function: “match the text,
perform operations               presumption against                translated from the digitized
comprising:                      application of § 112, ¶ 6 is not   spoken order, to text
...                              overcome                           descriptions of items, wherein
                                                                    the text descriptions of items
   match the text, translated    Alternatively, if found subject    are stored in a data store”
   from the digitized spoken     to § 112, ¶ 6:
   order, to text descriptions                                      No structure
   of items, wherein the text    Function: match the text,
   descriptions of items are     translated from the digitized
   stored in a data store        spoken order, to a text
                                 description of items, wherein
(’094 Patent, Cl. 20)            the text descriptions of items
                                 are stored in a data store

                                 Corresponding Structure: the
                                 first computer system
                                 programmed to perform one or
                                 more of the algorithms
                                 disclosed at Dkt. No. 27-6
                                 (’094 Patent) at 8:43-47, 8:49-
                                 53, or 14:39-43.




                                                5
          Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 7 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position                Defendants’ Position
instructions that when            Non-transitory memory storing       Indefinite; subject to § 112, ¶ 6
executed by the first computer    computer instructions provides
cause the first system to         sufficient structure, thus the      Function: “identify a
perform operations                presumption against                 corresponding item”
comprising:                       application of § 112, ¶ 6 is not
...                               overcome                            No structure

   based on at least an           Alternatively, if found subject
   identified match, identify a   to § 112, ¶ 6:
   corresponding item
                                  Function: based on at least an
(’094 Patent, Cl. 20)             identified match, identify a
                                  corresponding item

                                  Corresponding Structure: the
                                  first computer system
                                  programmed to perform one or
                                  more of the algorithms
                                  disclosed at Dkt. No. 27-6
                                  (’094 Patent) at 8:47-49, 8:56-
                                  59, 8:65-9:1, or 14:42-43.
instructions that when            Non-transitory memory storing       Indefinite; subject to § 112, ¶ 6
executed by the computer          computer instructions provides
cause the computer to perform     sufficient structure, thus the      Function: “translate at least a
operations comprising:            presumption against                 portion of the digitized order to
...                               application of § 112, ¶ 6 is not    text”
                                  overcome
   translate at least a portion                                       No structure
   of the digitized order to      Alternatively, if found subject
   text                           to § 112, ¶ 6:

(’810 Patent, Cl. 1)              Function: translate at least a
                                  portion of the digitized order to
                                  text

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-4 (‘810 Patent) at 8:36-
                                  38, 14:13-16, 14:16-18, or the
                                  step of 806 disclosed at Fig. 8.




                                                 6
          Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 8 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position                Defendants’ Position
instructions that when            Non-transitory memory storing       Indefinite; subject to § 112, ¶ 6
executed by the computer          computer instructions provides
cause the computer to perform     sufficient structure, thus the      Function: “identify an item
operations comprising:            presumption against                 corresponding to the text
...                               application of § 112, ¶ 6 is not    description”
                                  overcome
   identify an item                                                   No structure
   corresponding to the text      Alternatively, if found subject
   description                    to § 112, ¶ 6:

(’810 Patent, Cl. 1)              Function: use the text,
                                  translated from the digitized
                                  order, to identify an item
                                  corresponding to the text
                                  description

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-4 (‘810 Patent) at 8:47-
                                  49, 8:56-59, 8:65-9:1, or
                                  14:34-35.
instructions that when            Non-transitory memory storing       Indefinite; subject to § 112, ¶ 6
executed by the computer          computer instructions provides
cause the computer to perform     sufficient structure, thus the      Function: “translate at least a
operations comprising:            presumption against                 portion of the digitized order to
...                               application of § 112, ¶ 6 is not    text”
                                  overcome
   translate at least a portion                                       No structure
   of the digitized order to      Alternatively, if found subject
   text                           to § 112, ¶ 6:

(’408 Patent, Claim 1)            Function: translate at least a
                                  portion of the digitized order to
                                  text

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-5 (’408 Patent) at 8:36-
                                  38, 14:12-15, 14:15-17, or the
                                  step of 806 disclosed at Fig. 8.

                                                 7
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 9 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position               Defendants’ Position
instructions that when            Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the computer          computer instructions provides
cause the computer to perform     sufficient structure, thus the     Function: “match the text,
operations comprising:            presumption against                translate from the from the
...                               application of § 112, ¶ 6 is not   digitized order, to a text
                                  overcome                           description stored in a database
   match the text, translated                                        comprising text descriptions of
   from the digitized order, to   Alternatively, if found subject    items and associated unique
   a text description stored in   to § 112, ¶ 6:                     product identifiers”
   a database comprising text
   descriptions of items and      Function: match the text,          No structure
   associated unique product      translated from the digitized
   identifiers                    order, to a text description
                                  stored in a database
(’408 Patent, Claim 1)            comprising text descriptions of
                                  items and associated unique
                                  product identifiers

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-5 (’408 Patent) at 8:43-
                                  47, 8:49-53, or 14:30-34.




                                                 8
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 10 of 18




                                   Instructions Elements12
         Claim Terms                  Freshub’s Position               Defendants’ Position
instructions that when          Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the computer        computer instructions provides
cause the computer to perform   sufficient structure, thus the     Function: “identify an item
operations comprising:          presumption against                corresponding to the text
...                             application of § 112, ¶ 6 is not   description”
                                overcome
   identify an item                                                No structure
   corresponding to the text    Alternatively, if found subject
   description                  to § 112, ¶ 6:

(’408 Patent, Claim 1)          Function: based at least in part
                                on the identified match of the
                                text translated from the
                                digitized order to the text
                                description stored in a
                                database, identify an item
                                corresponding to the text
                                description

                                Corresponding Structure: the
                                computer system programmed
                                to perform one or more of the
                                algorithms disclosed at Dkt.
                                No. 27-5 (’408 Patent) at 8:47-
                                49, 8:56-59, 8:65-9:1, or
                                14:33-34.




                                               9
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 11 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position               Defendants’ Position
instructions that when            Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by a computer cause      computer instructions provides
the computer to perform           sufficient structure, thus the     Function: “translate at least a
operations comprising:            presumption against                portion of the digitized voice
...                               application of § 112, ¶ 6 is not   communication to text”
                                  overcome
   translate at least a portion                                      No structure
   of the digitized voice         Alternatively, if found subject
   communication to text          to § 112, ¶ 6:

(’408 Patent, Claim 30)           Function: translate at least a
                                  portion of the digitized voice
                                  communication to text

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-5 (’408 Patent) at 8:36-
                                  38, 14:12-15, 14:15-17, or the
                                  step of 806 disclosed at Fig. 8.




                                                 10
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 12 of 18




                                     Instructions Elements12
         Claim Terms                    Freshub’s Position               Defendants’ Position
instructions that when            Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by a computer cause      computer instructions provides
the computer to perform           sufficient structure, thus the     Function: “match the text,
operations comprising:            presumption against                translated from the digitized
...                               application of § 112, ¶ 6 is not   voice communication, to a text
                                  overcome                           description associated with a
   match the text, translated                                        unique product identifier,
   from the digitized voice       Alternatively, if found subject    wherein the text description is
   communication, to a text       to § 112, ¶ 6:                     accessed from a data store”
   description associated with
   a unique product identifier,   Function: match the text,          No structure
   wherein the text description   translated from the digitized
   is accessed from a data        voice communication, to a text
   store                          description associated with a
                                  unique product identifier,
(’408 Patent, Claim 30)           wherein the text description is
                                  accessed from a data store

                                  Corresponding Structure: the
                                  computer system programmed
                                  to perform one or more of the
                                  algorithms disclosed at Dkt.
                                  No. 27-5 (’408 Patent) at 8:43-
                                  47, 8:49-53, or 14:30-34.




                                                 11
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 13 of 18




                                   Instructions Elements12
         Claim Terms                  Freshub’s Position               Defendants’ Position
instructions that when          Non-transitory memory storing      Indefinite; subject to § 112, ¶ 6
executed by the computer        computer instructions provides
cause the computer to perform   sufficient structure, thus the     Function: “identify an item
operations comprising:          presumption against                corresponding to the text”
...                             application of § 112, ¶ 6 is not
                                overcome                           No structure
   identify an item
   corresponding to the text    Alternatively, if found subject
                                to § 112, ¶ 6:
(’408 Patent, Claim 30)
                                Function: based at least in part
                                on the unique product
                                identifier associated with the
                                text description matched to the
                                text translated from the
                                digitized voice
                                communication, identify an
                                item corresponding to the text

                                Corresponding Structure: the
                                computer system programmed
                                to perform one or more of the
                                algorithms disclosed at Dkt.
                                No. 27-5 (’408 Patent) at 8:47-
                                49, 8:56-59, 8:65-9:1, or
                                14:33-34.




                                               12
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 14 of 18




                                        Method Claims3
          Claim Terms                  Freshub’s Position                Defendants’ Position
translating, using a translation Method claims do not recite         Indefinite; subject to § 112, ¶ 6
module executed by the second means or a step, translation
computer system, at least a      module provides sufficient          Function: translating, using a
portion of the digitized spoken structure, and thus the              translation module executed by
order to text                    presumption against                 the second computer system, at
                                 application of § 112, ¶ 6 is not    least a portion of the digitized
(’094 Patent, Cl. 1)             overcome                            spoken order to text”

                                  Alternatively, if found subject    No structure
                                  to § 112, ¶ 6:

                                  Function: translating … at
                                  least a portion of the digitized
                                  spoken order to text

                                  Corresponding Structure: the
                                  translation module of the
                                  second computer system
                                  programmed to perform one or
                                  more of the algorithms at Dkt.
                                  No. 27-6 (’094 Patent) at 8:36-
                                  38, 14:21-24, 14:24-26, or the
                                  step at 806 at Fig. 8




3
  Defendants object to Freshub’s inclusion of any alternative positions for these terms and
specifically to Freshub’s belated identification of functions and structures, which it did not do
until its Responsive Claim Construction Brief, in violation of the Order Governing Proceedings,
D.I. 40, at 7 (setting forth schedule for exchanging positions on claim constructions). Further,
Defendants object to the arguments Freshub insisted on including in this joint submission
including its post-briefing arguments regarding the purported legal standards governing
application of § 112, ¶ 6.
                                                 13
         Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 15 of 18




                                          Method Claims3
           Claim Terms                  Freshub’s Position               Defendants’ Position
translating, using a processing   Method claims do not recite        Indefinite; subject to § 112, ¶ 6
system comprising at least one    means or a step, processing
processing device and             system comprising at least one     Function: “translating, using a
configured to perform             processing device and              processing system comprising
translation of voice orders to    configured to perform              at least one processing device
text, at least a portion of the   translation of voice orders to     and configured to perform
digitized order to text           text provides sufficient           translation of voice orders to
                                  structure, and thus the            text, at least a portion of the
(’408 Patent, Cl. 20)             presumption against                digitized order to text”
                                  application of § 112, ¶ 6 is not
                                  overcome                           No structure

                                  Alternatively, if found subject
                                  to § 112, ¶ 6:

                                  Function: translating … at
                                  least a portion of the digitized
                                  order to text

                                  Corresponding Structure: the
                                  processing system
                                  programmed to perform one or
                                  more of the algorithms
                                  disclosed at Dkt. No. 27-5
                                  (’408 Patent) at 8:36-38,
                                  14:12-15, 14:15-17, or the step
                                  of 806 disclosed at Fig. 8.




                                                 14
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 16 of 18




                                         Method Claims3
         Claim Terms                   Freshub’s Position              Defendants’ Position
matching, using the processing Method claims do not recite         Indefinite; subject to § 112, ¶ 6
system, the text, translated     means or a step, processing
from the digitized order, to a   system comprising at least one    Function: “matching, using the
text description associated with processing device and             processing system, the text,
a unique product identifier      configured to perform             translated from the digitized
                                 translation of voice orders to    order, to a text description
(’408 Patent, Cl. 20)            text provides sufficient          associated with a unique
                                 structure, thus the presumption   product identifier”
                                 against application of § 112, ¶
                                 6 is not overcome                 No structure

                                 Alternatively, if found subject
                                 to § 112, ¶ 6:

                                 Function: matching … the text,
                                 translated from the digitized
                                 order, to a text description
                                 associated with a unique
                                 product identifier

                                 Corresponding Structure: the
                                 processing system
                                 programmed to perform
                                 translation of voice orders to
                                 text, programmed to perform
                                 one or more of the algorithms
                                 disclosed at Dkt. No. 27-5
                                 (’408 Patent) at 8:43-47, 8:49-
                                 53, or 14:30-34.


III.    CLAIM CONSTRUCTION HEARING

        The parties do not request any modifications to the claim construction hearing procedure

set forth in the Court’s Order Governing Proceedings. See Dkt. No. 40 at 3.

IV.     WITNESSES, INCLUDING EXPERTS, FOR THE CLAIM CONSTRUCTION
        HEARING

        The parties do not believe expert testimony is necessary for the claim construction

hearing. Freshub does not believe a live or pre-recorded tutorial is necessary for the claim



                                                15
           Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 17 of 18




construction hearing. Defendants may provide a pre-recorded tutorial in advance of the claim

construction hearing. No tutorial information has been submitted with this Joint Claim

Construction Statement.

V.     OTHER ISSUES

       The parties agree they do not have any other issues that need to be taken up at a

prehearing conference prior to the claim construction hearing or at the claim construction

hearing.

                                                 Respectfully submitted,

 Dated: March 6, 2020                            /s/ James Hannah
                                                 Paul J. Andre (pro hac vice)
                                                 Lisa Kobialka (pro hac vice)
                                                 James Hannah (pro hac vice)
                                                 KRAMER LEVIN NAFTALIS
                                                  & FRANKEL LLP
                                                 990 Marsh Road
                                                 Menlo Park, CA 94025
                                                 Telephone: (650) 752-1700
                                                 pandre@kramerlevin.com
                                                 lkobialka@kramerlevin.com
                                                 jhannah@kramerlevin.com

                                                 John Palmer
                                                 Texas Bar No. 15430600
                                                 NAMAN HOWELL SMITH & LEE PLLC
                                                 400 Austin Ave., Suite 800, P.O. Box 1470
                                                 Waco, TX 76701
                                                 Telephone: (254) 755-4100
                                                 Facsimile: (254) 754-6331
                                                 palmer@namanhowell.com

                                                 Attorneys for Plaintiffs,
                                                 FRESHUB, INC. and FRESHUB, LTD.


                                                  /s/ J. David Hadden
                                                  J. David Hadden, CSB No. 176148
                                                  Email: dhadden@fenwick.com
                                                  Saina S. Shamilov, CSB No. 215636


                                               16
        Case 1:19-cv-00885-ADA Document 54 Filed 03/06/20 Page 18 of 18




                                                  Email: sshamilov@fenwick.com
                                                  Ravi R. Ranganath, CSB No. 272981
                                                  Email: rranganath@fenwick.com
                                                  Vigen Salmastlian, CSB No. 276846
                                                  Email: vsalmastlian@fenwick.com
                                                  FENWICK & WEST LLP
                                                  Silicon Valley Center
                                                  801 California Street
                                                  Mountain View, CA 94041
                                                  Telephone: 650.988.8500
                                                  Facsimile: 650.938.520

                                                  Of counsel:
                                                  Barry K. Shelton (TX Bar #24055029)
                                                  bshelton@sheltoncoburn.com
                                                  SHELTON COBURN LLP
                                                  311 RR 620 S, Suite 205
                                                  Austin, TX 78734
                                                  Tel: (512) 263-2165
                                                  Fax: (512) 263-2166

                                                  Counsel for Defendants
                                                  AMAZON.COM, INC.,
                                                  AMAZON DIGITAL SERVICES, LLC,
                                                  PRIME NOW, LLC, and
                                                  WHOLE FOODS MARKET SERVICES, INC.



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of March 2020, I electronically filed the foregoing

document with the Clerk of the U.S. District Court for the Western District of Texas using the

Court’s CM/ECF system, which will transmit notice to the attorneys of record.



                                                  /s/ J. David Hadden
                                                  J. David Hadden




                                                17
